*377OPINION
By ROSS, J.
A reading of the record shows clearly that there was no special, immediate or particular benefit to the lots whose rears abutted on Queen City Avenue. That they received a general benefit common to all residents of the district cannot be denied.
The original assessment was $5.18 per foot. Complaint to the Equalizing Board resulted in a reduction to $3.88 per foot. The Court of Common Pleas reduced this assessment to approximately $1.00 per foot, of which the owners do not complain.
In Cormany et v City of Cincinnati et, 10 Oh Ap, 280, this court held:
“Since exact equality of taxation is not always attainable, a court of equity will not restrain the enforcement of a special assessment unless the excess cost of the improvement substantially and materially exceeds the special benefits conferred.”
We are still in accord with the law pronounced in this case, but in the instant case we find nothing in the record to cause us to interfere with the obvious finding of the trial court that there was a substantial and material excess over the benefit conferred by the improvement, or with the amount fixed by the court as not being proper under the circumstances in this case, and appropriately commensurate with the general benefit conferred.
The judgment of the Court of Common Pleas of Hamilton County is affirmed.
HAMILTON, PJ, and CUSHING, J, concur.